NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



CLAYTON WHITE,                                )
a/k/a CLAYTON ADRIAN WHITE,                   )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D16-4842
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed March 14, 2018.

Appeal from the Circuit Court for
Hillsborough County; William Fuente, Judge.

Howard L. Dimmig, II, Public Defender, and
Deana K. Marshall, Special Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Helene S. Parnes,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, BLACK, and SALARIO, JJ., Concur.